Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/22 has been entered.
 
This office action is in response to correspondence filed 01/06/22 regarding application 16/679,464, in which claims 1, 8, 15, 18, and 19 were amended. Claims 1-20 are pending and have been considered.

Response to Arguments
Amended independent claims 1, 8, and 15 overcome the 35 U.S.C. 103 rejections of claims 1-20 based on Weisman and Zhang, and so they are withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 



A combination or modification of Weisman and the other prior art of record would not have resulted in the limitations of claims 1, 8, or 15, and therefore claims 1, 8, or 15 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-7, 9-14, and 16-20 are allowable because they further limit allowable parent claims 1, 8, and 15. 

Claims 15-20, are allowable under 35 U.S.C. 101 because they are directed to a “computer program product…. comprising a computer readable storage medium” which is eligible subject matter under 35 U.S.C. 101 because paragraph [0083] on pages 26-27 of the specification rules out transitory media per se as an interpretation of “computer readable storage medium” so that the term encompasses only statutory media embodiments.    


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                 01/27/22